UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            Filed under Seal
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA

        - against -                                                     17-CR-587 (JMA)
                                                                        ORDER
CHRISTOPHER MCPARTLAND and
THOMAS J. SPOTA,

                               Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
AZRACK, United States District Judge:

          I am not going to permit the defense to elicit the details of the excessive force allegations

in the Freeman matter. The fact that the Court dismissed the indictment makes it clear that

Hickey’s testimony was on a very significant matter. Moreover, although the state court found

Hickey’s testimony not to be credible, the state court did not make explicit findings about what

exactly did occur with respect to the excessive force allegations. This is a further reason to exclude

the details of the excessive force allegations. Additionally, the fact that the Court did not reach

the question of whether the defendant's purported confessions were obtained voluntarily shows

why it was unnecessary for the state court to determine what exactly occurred beyond the fact the

officers lacked probable cause to stop and arrest the defendant.1


SO ORDERED.

Dated: December 2, 2019
       Central Islip, New York

                                                                       /s/ (JMA)
                                                               JOAN M. AZRACK
                                                               UNITED STATES DISTRICT JUDGE



1
    A copy of the text of this order was provided to the parties during the mid-morning break on December 2, 2019.
